
	
		III
		112th CONGRESS
		1st Session
		S. RES. 121
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2011
			Mr. Akaka (for himself,
			 Mr. Enzi, Mr.
			 Barrasso, Mr. Baucus,
			 Mr. Blunt, Mr.
			 Cardin, Mr. Cochran,
			 Mr. Conrad, Mr.
			 Crapo, Mr. Durbin,
			 Mrs. Hagan, Mr.
			 Inouye, Mr. Johnson of South
			 Dakota, Mr. Kohl,
			 Mr. Lautenberg, Mr. Menendez, Mr.
			 Merkley, Mrs. Murray,
			 Mr. Sanders, Mr. Schumer, Mr. Udall of
			 New Mexico, and Mr. Wicker)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating April 2011 as Financial
		  Literacy Month.
	
	
		Whereas according to the Federal Deposit Insurance
			 Corporation, at least 25.6 percent of households in the United States, or close
			 to 30,000,000 households with approximately 60,000,000 adults, are unbanked or
			 underbanked and, subsequently, have missed opportunities for savings, lending,
			 and basic financial services;
		Whereas according to the 2010 Consumer Financial Literacy
			 Survey Final Report of the National Foundation for Credit Counseling, 34
			 percent of adults in the United States, or more than 77,000,000 adults living
			 in the United States, gave themselves a grade of C, D, or F on their knowledge
			 of personal finance;
		Whereas according to the National Bankruptcy Research
			 Center, the number of personal bankruptcy filings reached 1,500,000 in 2010,
			 the highest number since 2005;
		Whereas the 2010 Retirement Confidence Survey conducted by
			 the Employee Benefit Research Institute found that only 16 percent of workers
			 were very confident about having enough money for a comfortable
			 retirement, a sharp decline in worker confidence from the 27 percent of workers
			 who were very confident in 2007;
		Whereas according to a 2010 Flow of Funds
			 report by the Board of Governors of the Federal Reserve System, household debt
			 stood at $13,400,000,000,000 at the end of the third quarter of 2010;
		Whereas according to the 2010 Retirement Confidence Survey
			 conducted by the Employee Benefit Research Institute, less than half of workers
			 (46 percent) in the United States have tried to calculate how much they need to
			 save for retirement;
		Whereas according to the 2010 Consumer Financial Literacy
			 Survey Final Report of the National Foundation for Credit Counseling, 28
			 percent, or nearly 64,000,000 adults, admit to not paying all of their bills on
			 time;
		Whereas according to the 2010 Consumer Financial Literacy
			 Survey Final Report of the National Foundation for Credit Counseling, 3 in 10
			 adults in the United States, or more than 68,000,000 individuals, report that
			 they have no savings, and only 24 percent of adults in the United States are
			 now saving more than they did a year ago because of the current economic
			 climate;
		Whereas according to the 2010 Consumer Financial Literacy
			 Survey Final Report of the National Foundation for Credit Counseling, only 43
			 percent of adults keep close track of their spending, and more than 11,000,000
			 adults do not know how much they spend on food, housing, and entertainment, and
			 do not monitor their overall spending;
		Whereas according to the sixth Council for Economic
			 Education biennial Survey of the States 2009: Economic, Personal Finance, and
			 Entrepreneurship Education in Our Nation’s Schools, only 21 States require
			 students to take an economics course as a high school graduation requirement,
			 and only 19 States require the testing of student knowledge in
			 economics;
		Whereas according to the sixth Council for Economic
			 Education biennial Survey of the States 2009: Economic, Personal Finance, and
			 Entrepreneurship Education in Our Nation’s Schools, only 13 States require
			 students to take a personal finance course either independently or as part of
			 an economics course as a high school graduation requirement;
		Whereas according to the Gallup-Operation HOPE Financial
			 Literacy Index, while 69 percent of American students strongly believe that the
			 best time to save money is now, only 57 percent believe that their parents are
			 saving money for the future;
		Whereas expanding access to the mainstream financial
			 system will provide individuals with less expensive and more secure options for
			 managing finances and building wealth;
		Whereas quality personal financial education is essential
			 to ensure that individuals are prepared to manage money, credit, and debt, and
			 to become responsible workers, heads of households, investors, entrepreneurs,
			 business leaders, and citizens;
		Whereas increased financial literacy empowers individuals
			 to make wise financial decisions and reduces the confusion caused by an
			 increasingly complex economy;
		Whereas a greater understanding of, and familiarity with,
			 financial markets and institutions will lead to increased economic activity and
			 growth;
		Whereas, in 2003, Congress found it important to
			 coordinate Federal financial literacy efforts and formulate a national
			 strategy; and
		Whereas, in light of that finding, Congress passed the
			 Financial Literacy and Education Improvement Act of 2003 (Public Law 108–159;
			 117 Stat. 2003) establishing the Financial Literacy and Education Commission
			 and designating the Office of Financial Education of the Department of the
			 Treasury to provide support for the Commission: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April
			 2011 as Financial Literacy Month to raise public awareness
			 about—
				(A)the importance of
			 personal financial education in the United States; and
				(B)the serious
			 consequences that may result from a lack of understanding about personal
			 finances; and
				(2)calls on the
			 Federal Government, States, localities, schools, nonprofit organizations,
			 businesses, and the people of the United States to observe the month with
			 appropriate programs and activities.
			
